



     EXHIBIT 10.11
CONSULTANT RESTRICTED STOCK AGREEMENT
This CONSULTANT RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of
[______________] (the “Date of Grant”), is entered into by and between
ALEXANDRIA REAL ESTATE EQUITIES, INC. (the “Company”) and [______________], a
consultant to the Company (the “Grantee”).
RECITALS
WHEREAS, pursuant to the Alexandria Real Estate Equities, Inc. Amended and
Restated 1997 Stock Award and Incentive Plan (the “Plan”), the Compensation
Committee (the “Committee”) of the Company’s Board of Directors (the “Board”)
has determined to make a grant of restricted stock (“Restricted Stock”) to the
Grantee on the terms and conditions set forth herein (and subject to the terms
and provisions of the Plan).
THEREFORE, the Company and the Grantee (collectively, the “Parties”) agree as
follows:
In consideration of the Recitals and the following mutual covenants, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree that the Grantee is hereby granted shares of
Restricted Stock (the “Stock Grant”) on the date hereof subject to the terms and
conditions set forth herein and in the Plan.
A.THE STOCK GRANT.
The Grantee is hereby granted [______________] shares of the Company’s common
stock, par value $.01 per share (the “Stock”), pursuant to the terms and
conditions of this Agreement.
B.    TERMS AND CONDITIONS OF THE STOCK GRANT.
1.    Restrictions and Restricted Period.
(a)    Restrictions. Shares of Restricted Stock granted hereunder may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of and
shall be subject to a risk of forfeiture as described in Section B(4) below
until the completion of the applicable Restricted Period (as defined in Section
B(1)(b) below); provided, however, that the Committee (or any person or
subcommittee authorized by the Committee) may, in its sole discretion, permit
the transfer of any such shares in a manner consistent with applicable tax and
securities laws upon the Grantee’s request; provided, further, however, that (i)
no such shares may be transferred for consideration and (ii) any such shares
that are transferred shall be subject to all of the terms and conditions of this
Agreement, including but not limited to a risk of forfeiture as described in
Section B(4) below until the completion of the applicable Restricted Period (as
defined in Section B(1)(b) below).
(b)    Restricted Period. Except as may otherwise be specifically provided in a
fully executed consulting agreement between the Parties, the restrictions set
forth above shall lapse and the Restricted Stock shall become fully and freely
transferable (provided that such transfer is otherwise in accordance with
federal and state securities laws) and non-forfeitable in accordance with the
vesting schedule set forth in Exhibit A (each of the periods from the Date of
Grant to each of the vesting dates set forth in Exhibit A being herein referred
to as a “Restricted Period”).
(c)    Forfeiture on Account of Detrimental Activity. Notwithstanding any other
provision of this Agreement to the contrary, the Grantee shall not engage in any
Detrimental Activity prior to, or during the six (6) month period following, the
completion of a Restricted Period. For purposes of this Section B(1)(c),
“Detrimental Activity” shall include: (i) the rendering of services for any
organization or engaging directly or indirectly in any business that is or may
be (in the reasonable discretion of the Company) competitive with the Company,
directly or indirectly, in the business of owning, operating, acquiring,
managing, leasing, expanding, redeveloping or developing commercial properties
throughout the United States containing office and laboratory space designed or
improved for lease to pharmaceutical, biotechnology, life science product and
services companies, not-for-profit scientific research


1



--------------------------------------------------------------------------------





institutions, or universities and related government agencies; (ii) the
disclosure to anyone outside the Company, or the use in other than the Company’s
business, without prior written authorization from the Company, of any
confidential information or material, as defined in any agreement the Grantee
has signed with the Company protecting confidential information and intellectual
property, relating to the business of the Company, acquired by the Grantee
either during or after service with the Company (“Confidential Information”);
(iii) the failure or refusal to disclose promptly and to assign to the Company,
pursuant to any agreement the Grantee has signed with the Company protecting
confidential information and intellectual property, all right, title and
interest in any invention or idea, patentable or not, made or conceived by the
Grantee during service with the Company, relating in any manner to the actual or
anticipated business, research or development work of the Company or the failure
or refusal to do anything reasonably necessary to enable the Company to secure a
patent where appropriate in the United States and in other countries; (iv) any
attempt directly or indirectly to induce any employee of the Company to be
employed or perform services elsewhere; (v) any attempt directly or indirectly
to solicit the trade or business of any current or prospective customer,
supplier or partner of the Company; or (vi) the Grantee being convicted of, or
entering a guilty plea with respect to, a crime that could be injurious,
detrimental or prejudicial to any interest of the Company; provided, however,
that “Detrimental Activity” shall not include any conduct described above in
Sections B(1)(c)(i) and (v) that occurs exclusively after the Grantee’s service
with the Company is terminated for any reason, except to the extent the Grantee
engages in such conduct using Confidential Information, in which case
Detrimental Activity shall include such conduct.
Upon completion of a Restricted Period, the Grantee shall certify in a manner
acceptable to the Company that he or she is not and has not been engaged in
Detrimental Activity. If the Grantee does engage in Detrimental Activity prior
to, or during the six (6) month period following, the completion of a Restricted
Period without the Company’s express written consent, the Company may rescind
the transfer of the Stock to the Grantee within six (6) months thereafter or
demand that the Grantee pay over to the Company the proceeds received by the
Grantee upon the sale, transfer or other transaction involving such Stock in
such manner and on such terms and conditions as may be required by the Company,
and the Company shall be entitled to set-off against the amount of any such
proceeds any amount owed to the Grantee by the Company to the fullest extent
permitted by law.
For example, and solely for purposes of illustration, assume that (i) the terms
of a grantee’s Consultant Restricted Stock Agreement provide that a Restricted
Period for a portion of the shares subject to the stock award (“Portion A”) will
end on June 30, 2018, a Restricted Period for a portion of the shares subject to
the stock award (“Portion B”) will end on June 30, 2019, and a Restricted Period
for the remaining portion of the shares subject to the stock award (“Portion C”)
will end on June 30, 2020, and (ii) the grantee does not engage in any
Detrimental Activity prior to, or during the six (6) month period following,
June 30, 2018, but does engage in Detrimental Activity during the six (6) month
period following June 30, 2019. In this example, the shares transferred as
Portion A would not be subject to rescission nor would their proceeds be subject
to repayment to the Company because the grantee did not engage in any
Detrimental Activity prior to, or during the six (6) month period following,
June 30, 2018; however, Portion B would be subject to such rescission or
repayment because the grantee engaged in Detrimental Activity during the six (6)
month period following June 30, 2019. In addition, Portion C, should it ever
become vested, would be subject to such rescission or repayment because the
grantee engaged in Detrimental Activity prior to June 30, 2020.
2.    Rights of a Stockholder. From and after the Date of Grant and for so long
as the Restricted Stock is held by or for the benefit of the Grantee, the
Grantee shall have all the rights of a stockholder of the Company with respect
to the Restricted Stock, including but not limited to the right to receive
dividends in accordance with Section B(3) below and the right to vote such
shares.
3.    Dividends. Dividends paid on any shares of Restricted Stock shall be paid
at the dividend payment date, or be deferred for payment to such date as
determined by the Board, in cash or shares of Stock having a fair market value
equal to the amount of such dividends as determined by the Board, provided that
such shares are outstanding and have not been forfeited to the Company as of the
dividend payment date. Except as may otherwise be specifically provided in a
fully executed consulting agreement between the Parties, Stock distributed in
connection with a Stock split or Stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.
4.    Cessation of Service. Except as may otherwise be specifically provided in
a fully executed consulting agreement between the Parties or except as otherwise
provided in Section 7.2 of the Plan, if the Grantee’s service with the Company
is terminated for any reason, then the Restricted Stock and any accrued but
unpaid dividends that are at that time subject to the restrictions set forth
herein shall be forfeited to the Company without payment of


2



--------------------------------------------------------------------------------





any consideration by the Company, and neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such shares of Restricted Stock.
5.    Certificates. Restricted Stock granted hereunder may be evidenced in such
manner as the Board shall determine. If certificates (in either paper or
electronic form) representing Restricted Stock are registered in the name of the
Grantee, then such certificates shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company shall have the right to retain possession of such certificates until
the completion of the applicable Restricted Period.
6.    Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally or in accordance with Section B(13)
below, or when deposited in a United States Post Office, postage prepaid,
addressed, as appropriate, to the Grantee at his or her address as he or she has
designated in writing to the Company, or to the Company: Chief Executive Officer
(or his designee) at the Company’s address or such other address as the Company
may designate in writing to the Grantee.
7.    Failure to Enforce Not a Waiver. The failure of the Company or the Grantee
to enforce at any time any provision of this Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
8.    Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of Maryland.
9.    Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the Parties.
10.    Agreement Not a Contract of Employment or Service. Neither the Stock
Grant, this Agreement nor any other action taken in connection herewith shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Grantee is an employee of or a consultant to the Company or any
subsidiary of the Company.
11.    Section 83(b) Election. The Grantee hereby acknowledges that he or she
has been informed that, with respect to the Stock Grant, an election may be
filed by the Grantee with the Internal Revenue Service, within 30 days of the
Date of Grant, electing pursuant to Section 83(b) of the Internal Revenue Code
of 1986, as amended (the “Code”), to be taxed currently on the fair market value
of the Restricted Stock on the Date of Grant.
THE GRANTEE ACKNOWLEDGES THAT, IF THE GRANTEE WISHES TO FILE THE ELECTION UNDER
SECTION 83(b) OF THE CODE, IT IS THE GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY SUCH ELECTION, EVEN IF THE GRANTEE REQUESTS THE COMPANY
OR ITS REPRESENTATIVE TO MAKE THIS FILING ON THE GRANTEE’S BEHALF.
12.    Termination of this Agreement. Upon termination of this Agreement, all
rights of the Grantee hereunder shall cease.
13.    Acceptance of the Stock Grant. The Grantee’s acceptance of the Stock
Grant, and the Grantee’s acknowledgment of and agreement with the terms and
conditions set forth in this Agreement and the Plan, shall be evidenced by the
Grantee’s signature below or by electronic acceptance or authentication in a
form authorized by the Company.
The Company may, in its sole discretion, decide to deliver any documents related
to the Stock Grant or participation in the Plan by electronic means or to
request the Grantee’s consent to participate in the Plan by electronic means. By
accepting the Stock Grant, the Grantee consents to receive any such documents
(including but not limited to this Agreement, the Plan, the prospectus for the
Plan and any notices described in Section B(6) above) by electronic delivery and
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company.
14.    Tax Withholding Obligations. The Company shall be authorized to satisfy
any tax withholding obligations related to the Stock Grant pursuant to Section
8.6 of the Plan. If any such tax withholding obligations are not satisfied, the
Company shall have no obligation to deliver the shares of Restricted Stock (or
transfer


3



--------------------------------------------------------------------------------





any certificates representing such shares) to the Grantee or to otherwise
release such shares from the restrictions and risk of forfeiture set forth
herein.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.
ALEXANDRIA REAL ESTATE EQUITIES, INC.
By:    
The undersigned hereby accepts and agrees to all the terms and provisions of
this Agreement and the Plan.
By:    
Name:[    ]
Number of Shares:[    ]




Exhibit A – Vesting Schedule




Vesting Date
Number of Shares Scheduled to Vest on Vesting Date
 
 
 
 
 
 
 
 





4

